Opinion of the Court
Darden, Judge:
On December 16, 1969, the appellant was tried and convicted of an assault with intent to commit rape perpetrated October 5, 1969. For sentence purposes evidence of prior Article 15 punishment was received in evidence as a matter in aggravation. This procedure is in accordance with the provisions of paragraph 75d, Manual for Courts-Martial, United States, 1969 (Revised edition), effective August 1, 1969. The evidence is therefore admissible. United States v Johnson, 19 USCMA 464, 42 CMR 66 (1970). The decision of the Court of Military Review is affirmed.
Chief Judge Quinn concurs.